 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 16Dynatron/Bondo Corporation and Union of Needle-trades, Industrial and Textile Employees, AFLŒCIO. Case 10ŒCAŒ30523 November 16, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On March 6, 1998, the Regional Director for Region 10 issued a complaint in this proceeding alleging that the Respondent, Dynatron/Bondo Corporation, violated Sec-tion 8(a)(5) and (1) of the National Labor Relations Act by disciplining and discharging Raleigh Bell, and other employees similarly situated, pursuant to its ﬁlate arrival to work stationﬂ rule. The complaint rests on the Board™s decision in 1997 that the Respondent violated Section 8(a)(5) of the Act by unilaterally implementing the ﬁlate arrival to work stationﬂ rule and by discharging em-ployee Lamar Shelton pursuant to this disciplinary rule.1 On June 8, 1998, the General Counsel, the Respon-dent, and the Union filed with the Board a Submission of Proceeding to the Board by Stipulation. On September 14, 1998, the Board issued an Order Approving Stipula-tion and Transferring the Proceeding to the Board. On May 25, 1999, the United States Court of Appeals for the Eleventh Circuit issued its decision in Dyna-tron/Bondo I enforcing the majority of the Board™s unfair labor practice findings.2 The court, however, reversed the Board™s conclusions that the Respondent unlawfully im-plemented the ﬁlate arrival to work stationﬂ rule and that Lamar Shelton was unlawfully discharged. The court found that the underlying complaint allegations were time-barred by Section 10(b) of the Act.                                                            1 Dynatron/Bondo Corp., 324 NLRB 572. See also Dynatron/Bondo Corp., 323 NLRB 1263 (1997), in which the Board found, inter alia, that the Respondent violated Sec. 8(a)(5) of the Act by unilaterally changing its employees™ terms and conditions of employment. These two cases are collectively referred to as Dynatron/Bondo I. 2 176 F.3d 1310. On September 14, 1999, the Board issued a Notice to Show Cause in which it advised the parties in this pro-ceeding that the Board had decided to accept the court™s opinion in Dynatron/Bondo I as the law of the case, for the purpose of resolving the issues presented by the in-stant case. The Board invited the parties to show cause, in writing, why the complaint in this proceeding should not be dismissed in light of the court™s decision in Dyna-tron/Bondo I. Thereafter, the Union filed a response to the Notice to Show Cause in which it argues that the court™s decision was erroneous. The Union ﬁurge[s] the Board to find some procedural means of revisiting the issue, either by reconsidering its decision to accept the Court™s decision as the law of the case, and/or by allow-ing the instant case to be litigated through the Board process so that the Eleventh Circuit can be asked to re-visit the issue.ﬂ The Respondent filed an opposition to the Union™s response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. After careful consideration, the Board has decided to adhere to its decision to accept the court™s opinion in Dynatron/Bondo I as the law of this case. Accordingly, in light of the Eleventh Circuit™s decision, the Board will dismiss the complaint allegations that the Respondent violated the Act by disciplining and discharging Raleigh Bell, and other employees similarly situated, pursuant to its unlawfully implemented ﬁlate arrival to work stationﬂ rule. The court™s opinion in Dynatron/Bondo I forecloses finding that the Respondent™s ﬁlate arrival to work sta-tionﬂ rule was unlawfully implemented. There is no other basis in the record for concluding that the Respondent violated the Act by disciplining and discharging Raleigh Bell, and other employees similarly situated, pursuant to the ﬁlate arrival to work stationﬂ rule. We shall, there-fore, dismiss the complaint. ORDER The complaint is dismissed.  330 NLRB No. 5 